F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 11 1998

                                  TENTH CIRCUIT                     PATRICK FISHER
                                                                              Clerk



 MICHAEL JAMES MORRIS,

          Petitioner-Appellant,
                                                       No. 98-6217
 v.                                              (D.C. No. CIV-98-106-A)
                                                     (W. Dist. Okla.)
 STEVE HARGETT,

          Respondent-Appellee.




                         ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BRORBY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9.

      Petitioner Michael Morris pled guilty to unlawful possession of cocaine and

received a ten-year sentence in 1992. He appeals the district court’s dismissal of


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
his 28 U.S.C. § 2254 habeas corpus petition as untimely under the Antiterrorism

and Effective Death Penalty Act of 1996 (AEDPA). We affirm.

      In AEDPA, Congress added a one-year time limit provision for section

2254 federal habeas corpus petitions challenging convictions in state court. See

28 U.S.C. § 2244(d)(1). In those instances in which a petitioner’s conviction

became final prior to the effective date of AEDPA, we adopted a grace period

within which to file a federal habeas petition. This grace period extends one year

from the effective date of AEDPA, April 24, 1996, and expires on April 23, 1997.

See United States v. Simmonds, 111 F.3d 737, 744-46 (10th Cir. 1997). In

addition, ADEPA provides that “[t]he time during which a properly filed

application for state post-conviction or other collateral review . . . is pending

shall not be counted toward any period of limitation under this subsection.” 28

U.S.C. § 2244(d)(2).

      The magistrate judge recommended, and the district court held, that Mr.

Morris’ petition was untimely whether or not the AEDPA grace period would toll

for state post-conviction proceedings. We have since held that the grace period is

tolled during such proceedings. See Hoggro v. Boone, 150 F.3d 1223, 1226

(10th Cir. 1998). We therefore assess the timeliness of Mr. Morris’ petition in

light of Hoggro.

      The grace period clock began running with respect to Mr. Morris’ claim on


                                          -2-
the effective date of AEDPA. When Mr. Morris filed his first application for

state post-conviction relief on March 13, 1997, the application suspended the

clock, freezing it 41 days before the AEDPA grace period ran out on April 23,

1997. After Mr. Morris’ state post-conviction proceedings concluded on June 17,

1997, the clock began to run again for the remaining 41 days, ending on July 29,

1997. Mr. Morris did not file his petition in federal court until January 1998, well

past the tolled grace period.

      Mr. Morris was thus too late, even with post-conviction tolling. He is

therefore barred procedurally from filing a section 2254 petition, and he is not

entitled to a certificate of appealability to pursue this barred habeas petition.

      For these reasons, we DENY defendant’s application for a certificate of

appealability and DISMISS his appeal.

                                                ENTERED FOR THE COURT


                                                Stephanie K. Seymour
                                                Chief Judge




                                          -3-